Citation Nr: 0529890	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss claimed as a result from VA surgeries in 
November 1957, May 1958, August and December 1965.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO) which denied the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss.  

In May 2004 the veteran submitted a statement from Dr. M., 
Ph. D., who reported that the veteran's primary concern was 
to receive service connection for hearing loss.  The RO has 
previously denied service connection for hearing loss on a 
number of occasions.  The May 2004 communication appears to 
be a request to reopen the previously denied claim.  This 
issue is referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2002 a private audiologist reported that his 
records indicated that his father had fitted the veteran for 
a hearing aid in July 1963, and that the same records 
indicated the veteran had an unsuccessful stapes surgery at 
VA in 1958.  The audiologist continued that, to his 
knowledge, the veteran had been wearing a hearing aid ever 
since that VA surgery, and that he had treated the veteran 
for many years for severe bilateral hearing loss.  The 
audiologist stated that he would be willing to make a 
statement regarding the efficacy or damage done by the stapes 
surgery, but said that such a statement would require review 
of pre- and post-operative hearing tests.  

The private audiologist's statement reports the existence of 
relevant treatment records.  Records of such treatment have 
not been secured, although VA is obligated to seek these 
records.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between a 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The record 
contains evidence of current hearing loss and the private 
audiologist's statement suggests that some of the veteran's 
hearing loss might be the result of VA surgeries.  These 
surgeries are also documented in the record.  An examination 
is needed so that a medical professional can review the 
record and provide an opinion as to whether any current 
hearing loss results from the VA surgeries, and if so whether 
such hearing loss was the result of improper care or 
unforeseeable events.

Accordingly, this case is remanded for the following:

1.  Take all necessary steps to secure 
records of treatment by the veteran's 
private audiologist as reported in his 
September 2002 letter.  

2.  After the above development has been 
completed, and the relevant records 
associated with the claims folder, 
schedule the veteran for a VA 
audiological examination to determine 
whether the veteran has additional 
hearing loss as the result of VA 
surgeries.  The claims folder should be 
made available to the examiner for review 
and the examiner should acknowledge such 
review in the examination report or in an 
addendum.  All necessary tests and 
studies should be accomplished.  

The examiner should address whether (1) 
the veteran's 1958 or 1965 VA surgery 
resulted in additional, current hearing 
loss that was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instances of 
fault on the part of VA treating 
personnel or an event not reasonably 
foreseeable.   

The examiner should provide a rationale 
for any opinion expressed.  

3.  After ensuring that all development 
is complete, and all opinions have been 
obtained, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

